Name: Commission Implementing Decision (EU) 2016/335 of 7 March 2016 granting derogations from Regulation (EU) No 691/2011 of the European Parliament and of the Council on European environmental economic accounts with regard to Spain, France, Italy and Cyprus (notified under document C(2016) 1341) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Europe;  national accounts;  environmental policy;  European Union law;  economic analysis
 Date Published: 2016-03-09

 9.3.2016 EN Official Journal of the European Union L 62/18 COMMISSION IMPLEMENTING DECISION (EU) 2016/335 of 7 March 2016 granting derogations from Regulation (EU) No 691/2011 of the European Parliament and of the Council on European environmental economic accounts with regard to Spain, France, Italy and Cyprus (notified under document C(2016) 1341) (Only the Spanish, French, Italian and Greek texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 691/2011 of the European Parliament and of the Council of 6 July 2011 on European environmental economic accounts (1), and in particular Article 8(1) thereof, Whereas: (1) In accordance with Article 8(1) of Regulation (EU) No 691/2011 the Commission may adopt implementing acts with a view to granting derogations to Member States during the transitional periods referred to in the Annexes to Regulation (EU) No 691/2011, in so far as the national statistical systems require major adaptations. (2) Kingdom of Spain, the French Republic, the Italian Republic and the Republic of Cyprus have requested such derogations due to the need for major adaptations to their national statistical systems in order to comply with Regulation (EU) No 691/2011. Those derogations should be granted to the requesting Member States. (3) The measures provided for in this Decision are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS DECISION: Article 1 Derogations from Regulation (EU) No 691/2011, as set out in the Annex to this Decision, are granted to the Kingdom of Spain, the French Republic, the Italian Republic and the Republic of Cyprus. Article 2 This Decision is addressed to the Kingdom of Spain, the French Republic, the Italian Republic and the Republic of Cyprus. Done at Brussels, 7 March 2016. For the Commission Marianne THYSSEN Member of the Commission (1) OJ L 192, 22.7.2011, p. 1. ANNEX DEROGATIONS Member State Derogation End of derogation Kingdom of Spain Annex V  Environmental goods and services sector accounts 31 December 2018 French Republic Annex VI  Physical energy flow accounts. Physical use table for energy flows (table B): total use and user breakdown of products P.14 Motor spirit (without bio), P.17 Transport diesel (without bio) and P.24 Liquid biofuels 30 September 2019 Annex VI  Physical energy flow accounts. Physical use table of emission-relevant use of energy flows (table C): total use and user breakdown of products P.14 Motor spirit (without bio), P.17 Transport diesel (without bio) and P.24 Liquid biofuels 30 September 2019 Annex VI  Physical energy flow accounts. Bridge table (table E): products P.14 Motor spirit (without bio), P.17 Transport diesel (without bio) and P.24 Liquid biofuels 30 September 2019 Italian Republic Annex V  Environmental goods and services sector accounts 31 December 2018 Republic of Cyprus Annex IV  Environmental protection expenditure accounts 31 December 2019 Annex V  Environmental goods and services sector accounts 31 December 2019 Annex VI  Physical energy flow accounts 30 September 2019